Motion denied and Order filed August 8, 2017.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00225-CV
                                ____________

  IVAN MORALES AND MYRA MORALES, INDIVIDUALLY AND AS
 NEXT FRIENDS OF ARIANDNE MORALES, A MINOR, AND YVANNA
               MORALES, A MINOR, Appellants

                                        V.

  COLIN TAPLIN AND ACCELERATED TRANSPORT, LLC, Appellees


                    On Appeal from the 55th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-02407


                                     ORDER

      The reporter’s record in this case was due April 21, 2017. See Tex. R. App.
P. 35.1. On April 24, 2017, this court ordered the court reporter to file the record
within 30 days. When the court reporter failed to file the record as ordered, on
June 21, 2017, this court ordered the court reporter to file the record within 30
days, and instructed the court reporter that if the record was not filed, the court
would order the trial court to conduct a hearing to determine the reason for failure
to file the record. The record has not been filed with the court.

      On August 1, 2017, Gina Jackson, the official court reporter, filed a motion
for extension of time to file the reporter’s record in this case. We deny the request
and issue the following order:

      We order Gina Jackson, the official court reporter, to file the record in this
appeal on or before August 21, 2017. No further extension will be entertained
absent exceptional circumstances.            The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Gina Jackson does not timely file the record as ordered, the Court
may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM


Panel consists of Justices Christopher, Brown, and Wise.